Citation Nr: 1024110	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  02-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to a left knee disorder. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active military duty from October 1980 
to April 1984, with three months and six days of service in 
the reserves.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In August 2006 and April 2008, the Board remanded these 
matters to the RO via the Appeals Management Center (AMC) for 
additional development and readjudication.  After 
accomplishing further action, the AMC continued the denial of 
the Veteran's claims (as reflected in a March 2010 
supplemental statement of the case(SSOC)) and returned these 
matters to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A low back disability is related to an established event, 
injury, or disease during service.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the Veteran.


CONCLUSIONS OF LAW

1.  A low back disability was due to or aggravated by a 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.308, 3.309, 3.310 (2009).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
for a low back disability in November 2000.  The Veteran 
filed his service connection claim for PTSD in July 2003.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in January 2001, March 2002, 
August 2003, July and December 2004, March and December 2006, 
and March 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
SSOC was issued in March 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment and personnel records, post-service VA 
and private treatment records, and Social Security 
Administration disability records pertaining to his claimed 
disabilities have been obtained and associated with his 
claims file.  
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2009).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Low Back 

Factual Background

Service treatment records, including May 1980 enlistment and 
May 1983 periodical examination reports, are silent for any 
complaints or diagnosis of a back disability.  However, 
service treatment records do indicate the Veteran was injured 
in an August 1981 motor cycle accident resulting in a left 
knee injury, and a December 1983 motor vehicle accident 
resulting in a head laceration.  The Veteran refused a 
separation examination.  

An April 1996 magnetic resonance imaging (MRI) report found 
early degenerative changes within the L5-S1 interface; 
however, an X-ray film of the lumbar spine was normal.

In a May 1996 private treatment record, the Veteran reported 
that in March 1996 he bent over to pick up a roll of wrapping 
paper and since then has had constant discomfort that is 
sharp in the low lumbar area and sometimes higher.  He 
reported the pain was shooting down his legs and sometime 
into his testicles.  The physician referenced a lumbar MRI 
report which found a board based mild disc bulge at the L5-S1 
but no significant neural compression, and an X-ray report 
which was normal.  

In a May 1997 Elliot Hospital treatment record, the physician 
noted that the Veteran has had a number of year history of 
injury secondary to very heavy labor and consequently has 
developed cervical radiculopathy, treated with decompressive 
surgery in 1995 on two separate occasions.  The surgery was 
done at the C5-6, C6-7 and then again C6-7 fusion was done. 

In February 1998, the Veteran provided a work history for a 
Social Security Administration claim, informing that he 
performed heavy construction work from August 1984 to 
December 1985; that he worked as a concrete laborer, from May 
1985 to November 1990; and that he worked as a 
shipper/receiver for a building materials company, which 
included loading and unloading trucks, from December 1990 to 
February 1994.  All this work was performed five days per 
week.

In March 1998, R.C.K., M.D., attributed most of the Veteran's 
spine problems to past heavy labor work, including a lot of 
sheet-rock work, and other heavy labor including some that 
was overhead work.

In a January 2001 letter, C.F.C., M.D., opined that it was 
certainly "plausible" that the initial injuries from two 
in-service vehicle accidents in his 20s were probably at 
least in part responsible for the degenerative changes seen 
in his spine. 

During a May 2001 VA examination, the Veteran complained of 
pain extending into the back of his hp and lower back.  The 
examiner noted that leg length was equal at 35 inches.  The 
examiner also noted that the Veteran had a slight lurch on 
the left side, but it was not typical of a limp secondary to 
an active knee problem.  

In a November 2002 VA joints examination, the examiner noted 
the Veteran had a slight antalgic gait.  

The claims folders also contains January 2002 and October 
2003 letters from T.V.M., M.D., another private physician, 
providing an opinion that chronic knee problems like the 
Veteran's can cause an abnormal gait, which in turn may 
aggravate any chronic condition of the low back.  
Additionally, a submitted December 2002 letter from E.J.R., 
D.O., a chiropractor, included a finding of an eight 
millimeter leg length discrepancy, with the left leg shorter.  
The chiropractor also opined that the Veteran's August 1981 
left knee injury caused his leg length discrepancy, and this 
leg length discrepancy in turn in part caused low back 
condition.

In March 2003, R.P.H., M.D., stated that while it was 
possible that current disability was related to self-reported 
in-service incidents, he could not state with any reasonable 
probability that the Veteran had current neck or back 
disability due to in-service incidents.

A January 2004 private MRI report found mild spinal stenosis 
at L4-5 on a combined basis, and small to moderate central 
and left-sided disc protrusion at L5;S1 without evidence of 
spinal stenosis. 

In an April 2004 statement, A.A.S., M.D., stated that it was 
more probable than not that the Veteran's spondylitic disease 
has been aggravated by his abnormal gait.  

During an April 2004 VA examination, the Veteran reported 
that his midback pain started in the mid-1980s, and that it 
is a chronic, dull pain that occurs almost on a daily basis.  
Following the examination, the examiner opined that the 
lumbar spine condition was not caused by the left knee 
condition.  The examiner noted that there was no mention of 
any back condition in the service treatment records, and on 
looking on the MRI it appeared he has developed a worsening 
disc herniation of the L5-S1 area.  

An August 2004 statement from J.T.H., M.D., noted the 
Veteran's lumbar pathology and attributed it to the left knee 
injury sustained in service.

Evidence of record contains opinions dated in April 2004 and 
May 2006 from A.A.S., M.D., a private physician, that it was 
more likely than not that the Veteran's abnormal gait, 
possibly due to injured knees, aggravated his condition of 
the low back.

During an August 2006 VA examination, the Veteran described 
his low back disorder as occurring rather insidiously many 
years ago as secondary to a left knee problem.  He described 
his low back pain as extending into both lower extremities, 
but specifically into the left leg.  Following the 
examination, the diagnosis was degenerative disc disease and 
spondylosis of the lumbar spine with transient radiculopathy, 
likely originating at the L4-L5, as well as the L5-S1.  The 
examiner opined that the Veteran's low back disorder was not 
due to or related to his service-connected left knee injury. 

During a February 2009 VA examination, the Veteran related 
that since his knee injury, he walked with a limp, and had 
low back pain which was intermittent.  He developed more 
persistent low back pain over many years, and for at the last 
the ten preceding years, he had pain in his low back which 
was "a sharp pain down the back and down the back of the 
leg."  After an examination, the diagnosis was degenerative 
disc disease with herniation L4-L5 and L5-S1.  The examiner 
opined that the motorcycle accident itself as well as 
consistently walking with a left antalgic gait for many 
years, would lead to aggravation of the lumbar spine disease.  
The examiner further opined that it is more likely than not 
that the lumbar spinal disease with the now herniated disc 
and left S1 sciatica was directly related to the fact of the 
motorcycle accident by the effects of the constant antalgic 
gait. 



Analysis

In view of the totality of the evidence, including the 
Veteran's documented in-service motorcycle accident resulting 
in a service-connected left knee disability, his current 
diagnosis of degenerative disc disease of the lumbar spine, 
and the opinions of the Veteran's private physician and the 
February 2009 VA examiner relating the etiology of the low 
back disability to the service-connected left knee 
disability, the Board finds the evidence is in equipoise as 
to whether the Veteran's low back disability was caused or 
aggravated by his service-connected left knee disability.  
Resolving reasonable in the Veteran's favor, service 
connection for a low back disability is granted.

PTSD
Factual Background

Service personnel records reflect that the Veteran served in 
Italy from November 1982 to April 1984.  His military 
occupational specialty at that time was infantryman with the 
principal duty of security guard.  His highest documented 
rank in service was E-4.

The Veteran's service treatment records, including enlistment 
and periodic examination reports dated in May 1980 and May 
1983, respectively, are silent for any complaints or 
diagnosis of a psychiatric disorder.  He declined a 
separation physical examination.

In a January 2003 VA mental health note, the Veteran reported 
that he has nightmares and intrusive memories of being in 
Italy.  He indicated that he was a senior custodial agent, or 
security guard, and that it was traumatic enough as the 
alarms went off frequently if the wind rattled the doors, and 
that there was an event when an Italian on the tower of the 
outer perimeter nearly shot him as an inside Italian on the 
tower had not notified him he was coming out.  The Veteran 
stated that he has frequent nightmares about the sirens and 
alarms going off and about being shot.  He also stated that 
he had a drinking problem when he got out of the military but 
stopped drinking and smoking in 1990.  The examiner noted 
that he exhibited some PTSD symptoms. 

In a subsequent January 2003 VA treatment record, the Veteran 
was diagnosed with chronic PTSD from service in Italy where 
he was under constant threat of terrorists and was nearly 
shot by and Italian guard. 

During another January 2003 VA mental health assessment, the 
diagnosis was depression and PTSD related to service related 
incidents and chronic pain.  

In his March 2004 statement, the Veteran identified two 
stressors contributing to his PTSD.  First, the Veteran 
stated that he was making a routine security check when he 
encountered an Italian tower guard who challenged him saying 
"halt or I'll shoot" and proceeded to lock and load his 
weapon.  The Veteran stated he yelled three or four times 
"Don't shoot, I'm an American", but that the Italian guard 
continued to aim his weapon.  The Veteran than pulled the 
charging handle on his rifle and prepared to defend himself.  
He stated that the situation finally deescalated, and that 
the incident was reported.  Second, the Veteran indicated 
that he had a very stressful job and was under constant 
threat of terrorist attacks due to the nature of the 
classified material and weaponry that he guarded. He stated 
there were false alarms, and that he would receive threats 
from terrorist groups saying they were the target.  He stated 
he felt totally exhausted and that the stress of the job was 
intense. 

In a statement dated in July 2005, T. R., stated that he 
served in the Army with the Veteran in Italy.  He reported 
that during the time they served together, they were 
subjected, due to the nature of the assignment, to lack of 
sleep and the pressure of possible terrorist attacks.  He 
stated that he Veteran was involved in an incident with an 
Italian guard, and that the Veteran told him of dreams that 
continue to haunt him to this day.  He also reported that the 
incident seemed to change the Veteran, and that he was 
drinking heavily and depressed.  

In a statement received in July 2005 from D. M., he stated 
that he remembered that in February 1984 the Veteran was 
confronted by an armed Italian military guard while on duty, 
and that it was a very, very charged situation.  He stated 
that after the incident the Veteran was very emotionally 
rattled, and that it really affected him badly.  He further 
indicated that the pressure and work hours were horrendous, 
with little time off and often extended hours.  

In a February 2006 statement, the Veteran's treating social 
worker reported that the Veteran served in Italy and there 
was constant fear of terrorists, alarms going off frequently 
as high winds rattled the doors and an incident when an 
Italian tower came close to shooting the Veteran as he had 
not been notified of the Veteran leaving the area.  She noted 
that at that time he thought he was going to die and has 
suffered nightmares about the incident ever since.  She 
further reported that he has been treated for PTSD since 
January 2003. 

VA treatment records dated from January 2003 to September 
2007 indicate ongoing treatment for PTSD. 

In an undated letter, the Center for Unit Records Research 
(CURR) reported that a PTSD request on behalf of the Veteran 
was not researched.  CURR indicated that "almost happened" 
events are seldom verifiable, because they are not recorded.  

The Defense Personnel Records Information Retrieval System 
(DPRIS) reported that in coordinating research with the 
United States Combat Readiness Center (CRC), the CRC does not 
document any incident in which the Veteran was threatened by 
an Italian soldier and under Red Brigade terrorist threats at 
the missile site in northern Italy.  The report also included 
that they researched the Global Terrorism Database and the 
Department of State terrorism Incidents and were further 
unable to document any incidents of Red Brigade terrorist 
threats.  Further, the United State Army Europe (USAREUR) 
Historian and Facts on File Yearbook could not find any 
documented incidents in which the Veteran was threatened by 
an Italian solider and under Red Brigade terrorist threats in 
Italy during the reported period.  Finally, the National 
Research Center was unable to locate unit records for the 
1/47th US Army Air Defense for 1983 and 1984. 

A note from the Army Crime Records Center dated in January 
2010 indicated that they had no record of the Veteran's 
encounter with an Italian tower guard.  

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the Veteran's current diagnoses of PTSD, in 
this case, the claim must be denied because objective 
evidence does not show that the Veteran engaged in combat 
with the enemy, and there is otherwise no credible evidence 
that any of the Veteran's claimed in-service stressors 
occurred.

The Veteran's service personnel records do not reflect any 
awards or decorations typically associated with combat.  The 
Board points out that no other objective indication of combat 
been provided.  In other words, combat has not been 
established by objective, competent, and factual evidence of 
record.  See VAOPGCPREC 12-99 at p. 4.  The Veteran has never 
contended that he served in active combat, but insisted that 
his job was under constant terrorist threat watch and that he 
had an incident with an Italian tower guard.  Consequently, 
the occurrence of the Veteran's claimed stressors cannot be 
established on the basis of his assertions, alone.  The 
record must contain evidence that corroborates the occurrence 
of his alleged stressors.

In this case, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors.  In 
an undated statement CURR indicated that the incident with 
the Italian guard and terrorist threats would be not be 
researchable as "almost happened" events are seldom 
verifiable, because they are not recorded.  VA also sought to 
verify the Veteran's stressors through the DPRIS and Army 
Crime Records Center, both of which failed to find any 
documented evidence of terrorist threats on the Veteran's 
location while in Italy or an incident with an Italian guard. 

The Board further recognizes the statements by the Veteran's 
fellow soldiers; however, neither statement indicates they 
were witnesses to the incident with the Italian tower guard. 

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
the occurrence of none of the Veteran's specific in-service 
stressful experiences has been corroborated by credible 
evidence, and the evidence provided by the Veteran does not 
present any basis for further developing the record in this 
regard.

Furthermore, although the Veteran was diagnosed with PTSD by 
a VA social worker in January 2003, there is no indication 
that at the time of diagnosis the examiner conducted a 
comprehensive review of the entire claims file.  As these 
examinations are based on the Veteran's reported history, 
they have little probative value.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (an opinion that is based on history 
furnished by the veteran that is unsupported by clinical 
evidence is not probative); LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran, his representative, 
and fellow soldiers, in connection with the appeal.  The 
Board does not doubt the sincerity of the Veteran's belief 
that he has PTSD as a result of events during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value. 

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a low back disorder, 
including as secondary to a left knee disorder, is allowed. 

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


